DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 20, it recites the limitations "the coolant", “the flow rate”, “the exhaust gas recirculation system”, and “the designated threshold” in lines 3-4.  There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 3, 5, 7, 9, 11, 13 & 16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Arnold (US 2015/0322896).
Regarding claims 1-2, Arnold discloses an engine control unit of a multi-fuel engine 1 that consumes a first combustion fuel and a pre-mixed combustion fuel mixture, the engine control unit comprising: 
hardware circuitry (closed-loop or open-loop control device 4) that includes one or more processors configured to calculate an autoignition delay of the first combustion fuel (combustion gas B) and the pre-mixed combustion fuel mixture (stabilizing gas S) based on one or more operating conditions of the multi-fuel engine 1 (see par. 0004 & 0012; Arnold teaches that the pre-mixed fuel mixture can contain mixtures of hydrogen and methane);
the one or more processors also configured to calculate an upper limit on an amount of the second fuel that is supplied to the multi-fuel engine based on the auto-ignition delay that is calculated (see par. 0062-0063 & 0066).
Regarding claim 3, Arnold further discloses wherein the one or more processors also are configured to control flow of the pre-mixed combustion fuel mixture into the multi-fuel engine to control the amount of the pre-mixed combustion fuel mixture that is injected into the multi-fuel engine from exceeding the upper limit (see par. 0008). 
Regarding claim 5, Arnold further discloses wherein the one or more processors are configured to change at least one of the operating conditions based on a designated autoignition delay (see par. 0021 & 0027-0035. Arnold teaches wherein the pressure progression in the cylinder is used in calculating the autoignition delay and applying the limit changes the pressure progression). 
Regarding claim 7, Arnold further discloses wherein the one or more processors are configured to control the flow of the pre-mixed fuel mixture into the multi-fuel engine by increasing the flow of the first fuel into the multi-fuel engine without eliminating the flow of the pre-mixed fuel mixture into the multi-fuel engine (see par. 0062-0063 & 0066). 
With regards to claim(s) 9, the claim(s) is/are commensurate in scope with claim(s) 1 & 3, and is/are rejected for the same reasons as set forth above. 
With regards to claim(s) 11, the claim(s) is/are commensurate in scope with claim(s) 5, and is/are rejected for the same reasons as set forth above. 
With regards to claim(s) 13, the claim(s) is/are commensurate in scope with claim(s) 7, and is/are rejected for the same reasons as set forth above. 
Regarding claim 16, Arnold discloses an engine control unit comprising: 
one or more processors (of closed-loop or open-loop control device 4) configured to determine one or more of a manifold airflow temperature of an engine 1 that concurrently consumes both a first combustion fuel (combustion gas B) and a pre-mixed combustion fuel mixture (stabilizing gas S) [0053, the signal of charging temperature sensor 19 is received by the control device 4, as shown in Figure 1] (see par. 0004 & 0012; Arnold teaches that the pre-mixed fuel mixture can contain mixtures of hydrogen and methane.), a manifold airflow pressure of the engine, an airflow into or out of the engine, a speed of the engine, an air-to-fuel ratio of the engine (see par. 0053), an exhaust temperature of the engine, a turbocharger speed, or a cylinder pressure of one or more cylinders of the engine, 
the one or more processors configured to determine an autoignition delay of the first combustion fuel and the pre-mixed combustion fuel based on the one or more of the manifold airflow temperature, the manifold airflow pressure, the airflow, the speed of the engine, the air-to-fuel ratio, the exhaust temperature, the turbocharger speed, or the cylinder pressure (see par. 0027-0035; Arnold describes calculating the ignition delay of the fuel mixture under motored conditions where the fuel is not externally-ignited, and teaches calculating the ignition delay based on cylinder pressure; par. 0021, the ignition delay is characteristic of the speed of combustion of the fuel mixture and thus is an autoignition delay),
the one or more processors configured to control an amount of the pre-mixed fuel mixture that is supplied to the engine while both the first combustion fuel and the pre-mixed combustion fuel mixture continue to be supplied to the engine based on the autoignition delay (see par. 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 10, 12, 17-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (‘896) in view of Brusslar (US 2008/0230041).
Re claim 4, Arnold does not explicitly disclose a coolant. 
However, the patent to Brusslar discloses one or more processors 8 being configured to direct a coolant be injected into one or more cylinders (33’, 33’’, 33’’’) of a multi-fuel engine responsive to an autoignition delay that is calculated falling below a designated threshold (see par. 0002 & 0020-0021).
Brusslar teaches that water has a high latent heat of vaporization, which allows it to absorb a considerable amount of heat upon vaporizing when injected into the engine [0021] [0042]. Brusslar teaches that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware circuitry disclosed by Arnold to direct a coolant into the engine cylinders when the autoignition delay falls below a threshold, because as taught by Brusslar, the coolant can be used to cool the intake charge which reduces compression work and improves efficiency, thereby for example increasing vehicle mileage.
Regarding claim 6, Arnold in view of Brusslar disclose the control unit as essentially claimed. Arnold does not disclose wherein the one or more operating conditions include one or more of a manifold airflow temperature of the multi-fuel engine, a manifold airflow pressure of the multi-fuel engine, a flow rate of the air into the multi-fuel engine, a flow rate of the pre-mixed fuel mixture into the multi-fuel engine, or an operating speed of the multi-fuel engine. However, Brusslar discloses calculating an autoignition delay based on one or more operating conditions of an engine including a manifold temperature of the multi-fuel engine [see par. 0019-0021). Brusslar teaches that there are a number of ways to cool the intake charge and that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency (see par. 0021 & 0042).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the manifold airflow temperature to calculate the autoignition delay using the processor disclosed by Arnold in order to improve the overall engine efficiency. 
With regards to claim(s) 10, the claim(s) is/are commensurate in scope with claim(s) 4, and is/are rejected for the same reasons as set forth above. 
With regards to claim(s) 12, the claim(s) is/are commensurate in scope with claim(s) 6, and is/are rejected for the same reasons as set forth above. 
Re claims 17 & 20, Arnold teaches the invention as essentially claimed. However, Arnold does not explicitly disclose the one or more processors are configured to one or more of derate the engine, decrease a throttle setting of the engine, inject coolant into the one or more cylinders, or change a flow rate coolant through an exhaust gas recirculation system responsive to the autoignition delay that is determined falling below a designated threshold.
However, the patent to Brusslar discloses one or more processors 8 being configured to direct a coolant be injected into one or more cylinders (33’, 33’’, 33’’’) of a multi-fuel engine responsive to an autoignition delay that is calculated falling below a designated threshold (see par. 0002 & 0020-0021).
Brusslar teaches that water has a high latent heat of vaporization, which allows it to absorb a considerable amount of heat upon vaporizing when injected into the engine [0021] [0042]. Brusslar teaches that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware circuitry disclosed by Arnold to direct a coolant into the engine cylinders when the autoignition delay falls below a threshold, because as taught by Brusslar, the coolant can be used to cool the intake charge which reduces compression work and improves efficiency, thereby for example increasing vehicle mileage.
With regards to claim(s) 18, the claim(s) is/are commensurate in scope with claim(s) 6, and is/are rejected for the same reasons as set forth above. 
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (‘896) in view of Fletcher (GB 2479567 A).
Regarding claims 8 and 14, Arnold discloses the engine control unit as essentially claimed. However, Arnold does not disclose wherein the one or more processors are configured to calculate the upper limit to include a buffer having a value that is updated based on detection of a knock signal from a knock sensor. 
Fletcher discloses an engine control unit configured to calculate an upper limit on an amount of a second fuel that is supplied to an engine to include a buffer having a value that is updated based on detection of a knock signal from a knock sensor (see page 9, lines 4-9 and page 11, lines 1-27). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calculate the upper limit disclosed by Arnold to include a buffer based on the detection of a knock signal as disclosed by Fletcher for the purpose of preventing a level of knocking from rising above a safe limit (see page 1, line 25 thru page 2, line 24). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (‘896) in view of Mengelkamp (US 2,767,691).
Regarding claim 15, Arnold disclose the method as essentially claimed. Arnold discloses a compression ignition engine, but does not explicitly disclose wherein the first fuel comprises one or more of kerosene or JP8 jet fuel, and the pre-mixed fuel mixture comprises one or more of ethanol, syngas, or liquefied petroleum gas. 
Mengelkamp discloses a dual-fuel compression-ignition engine wherein the first fuel comprises kerosene and the second, pre-mixed fuel mixture comprises liquefied petroleum gas (Title) (Col. 3, lines 68-72) (Col. 4, line 75-Col. 5, line 6) (Col. 8, lines 33-51, lines 67-69). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the engine disclosed by Arnold to use the first fuel as kerosene and the pre-mixed fuel mixture as LPG as disclosed by Mengelkamp, in order to increase the knock-limited brake HP of the engine and lower fuel consumption (Col. 8, lines 67-69). 
 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (‘896) in view of Kawatani (JP 10-252529 A).
Regarding claim 19, Arnold discloses the engine control as essentially claimed; however, Arnold does not disclose wherein the one or more processors are configured to determine the autoignition delay based on the manifold airflow pressure. 
Kawatani discloses an engine control unit (ECU 12) with one or more processors configured to determine an autoignition delay based on a manifold airflow pressure (See Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the control unit disclosed by Arnold the processing for calculating the autoignition delay disclosed by Kawatani, in order to provide optimum ignition timing to increase the overall engine efficiency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747